

Exhibit 10.36


















CARDIOVASCULAR SYSTEMS, INC.


EXECUTIVE OFFICER SEVERANCE PLAN






















Restatement Date: July 26, 2016










    



--------------------------------------------------------------------------------





I.    Introduction


This document is the Cardiovascular Systems, Inc. Executive Officer Severance
Plan (the “Plan”). (Cardiovascular Systems, Inc. is referred to as “the Company”
in this document.) The purpose of severance pay is to help ease the financial
burden resulting from the Executive Officer’s loss of employment under certain
circumstances.


II.    Eligibility for Severance Pay


An Executive Officer is eligible for severance pay hereunder when the Executive
Officer’s loss of employment results from (i) the involuntary termination by the
Company without Cause, (ii) Executive’s resignation for Good Reason, or (iii)
termination of employment due to a Reduction-in-Force, subject to the terms and
conditions contained in this Plan. Such termination must also constitute a
Separation from Service. In all cases, the Executive Officer must execute,
return and not rescind a release of claims in a form supplied by and reasonably
satisfactory to the Company.


III.    Definitions


A.    Base Salary means the then-current annual base salary payable to the
Executive Officer in effect on the date of the Executive Officer’s termination
of employment; provided, however, that if an Eligible Officer is on an approved
short-term disability leave or on designated leave pursuant to the Family and
Medical Leave Act or other similar law, “Base Salary” shall mean such Executive
Officer’s then-current annual base salary immediately preceding the inception of
the leave. Base Salary shall not be reduced for any salary reduction
contributions (i) to cash or deferred arrangements under Code Section 401(k),
(ii) to a cafeteria plan under Code Section 125, or (iii) to a nonqualified
deferred compensation plan. Subject to paragraph (b) in the definition of
“Salary Continuation Benefits,” Base Salary shall not take into account or
include any bonuses, reimbursed expenses, credits or benefits (including
benefits under any plan of deferred compensation), or any additional cash
compensation or compensation payable in a form other than cash.


B.    Cause means (i) the Executive Officer’s neglect of any of his material
duties or his failure to carry out reasonable directives from the Board of
Directors or its designees;     (ii) any willful or deliberate misconduct that
is injurious to the Company; (iii) any statement, representation or warranty
made to the Board or its designees by the Executive Officer that the Executive
Officer knows is false or materially misleading; or (iv)    the Executive
Officer’s commission of a felony, whether or not against the Company and whether
or not committed during the Executive Officer’s employment.


C.    Change of Control means any of the following events occurring after the
effective date of this Plan:


(a)
A merger or consolidation to which the Company is a party if the individuals and
entities who were stockholders of the Company immediately prior to the effective
date of such merger or consolidation have, immediately following



1



--------------------------------------------------------------------------------




the effective date of such merger or consolidation, beneficial ownership (as
defined in Rule 13d‑3 under the Securities Exchange Act of 1934) of less than
fifty percent (50%) of the total combined voting power of all classes of
securities issued by the surviving corporation for the election of directors of
the surviving corporation;


(b)
The acquisition of direct or indirect beneficial ownership (as defined in Rule
13d-3 under the Securities Exchange Act of 1934) of securities of the Company by
any person or entity or by a group of associated persons or entities acting in
concert in one or a series of transactions, which causes the aggregate
beneficial ownership of such person, entity or group to equal or exceed twenty
percent (20%) or more of the total combined voting power of all classes of the
Company’s then issued and outstanding securities;



(c)
The sale of the properties and assets of the Company substantially as an
entirety, to any person or entity that is not a wholly-owned subsidiary of the
Company;



(d)
The stockholders of the Company approve any plan or proposal for the liquidation
of the Company;



(e)
A change in the composition of the Board of the Company at any time during any
consecutive twenty-four (24) month period such that the “Continuity Directors”
no longer constitute at least a seventy percent (70%) majority of the Board. For
purposes of this event, “Continuity Directors” means those members of the Board
who were directors at the beginning of such consecutive twenty-four (24) month
period and any directors whose election was unanimously approved by the
directors serving at the beginning of such 24 month period; or



(f)
The Company enters into a letter of intent, an agreement in principle or a
definitive agreement relating to an event described in Sections (a), (b), (c),
(d) or (e) above that ultimately results in such a Change of Control, or a
tender or exchange offer or proxy contest is commenced that ultimately results
in an event described in Sections (b) or (e) above.



D.    Code means the Internal Revenue Code of 1986, as amended.


E.    Compensation Committee means the Human Resources and Compensation
Committee of the Board of Directors, or any similar successor committee.


F.    Executive Officer means (i) the Chief Executive Officer; (ii) the Chief
Financial Officer; (iii) the Chief Operating Officer; (iv) the Executive Vice
Presidents and Senior Vice Presidents; (v) the Vice Presidents and other
corporate officers; (vi) any other officers of the Company who have been
designated by the Board of Directors as “officers” within the meaning of


2



--------------------------------------------------------------------------------




Section 16 of the Securities Exchange Act of 1934, as amended; and (vii) such
other employees designated by the Compensation Committee, in its sole
discretion, to participate in this Plan.


G.    Good Reason means the occurrence of any of the following without
Executive’s consent:


(a)
a material diminution in Executive’s Base Salary as in effect immediately prior
to a Change of Control;



(b)
a material diminution in the Executive’s authority, duties or responsibilities
as in effect immediately prior to a Change of Control;



(c)
a material diminution in the authority, duties, or responsibilities of the
supervisor to whom Executive reports as in effect immediately prior to a Change
of Control, including a requirement that Executive report to a corporate officer
or employee instead of the Board of Directors (or similar governing body);



(d)
a material diminution in the budget over which Executive retains authority as in
effect immediately prior to a Change of Control;



(e)
requiring Executive to be based at a location that is more than fifty (50) miles
from the location of Executive’s principal office immediately prior to a Change
of Control;



(f)
the Company’s failure to provide Executive with the same target bonus
opportunity as in effect immediately prior to a Change of Control;



(g)
the Company’s failure to provide Executive with employee benefit plans
(including, but not limited to, a qualified retirement plan, equity compensation
plans or similar arrangements, life insurance, health insurance, disability
insurance and other fringe benefit plans) that provide substantially similar
benefits in the aggregate as the benefits provided to Executive immediately
prior to a Change of Control; or



(h)
any other action or inaction that constitutes a material breach by the Company
of any agreement under which Executive provides services.



Notwithstanding the foregoing, Executive’s resignation shall not constitute
resignation for Good Reason unless (i) Executive notifies the Company in writing
within ninety (90) days after the initial existence of any condition that
constitutes Good Reason, (ii) the Company fails to cure the condition within
thirty (30) days after receiving such notice, and (iii) Executive resigns within
ninety (90) days after the end of such thirty-day cure period.




3



--------------------------------------------------------------------------------




H.    Reduction-in-Force means a work force reduction, restructuring, or other
cost containment or business decision involving the termination of employment of
Company employees that is designated by the Compensation Committee, in its sole
and absolute discretion, from time to time as a “Reduction-in-Force,” which
designation shall be binding for purposes of this Plan.


I.    Separation from Service means the Executive Officer’s termination of
employment with the Company other than death or disability. The Executive
Officer shall not be deemed to have a Separation from Service while the
Executive Officer is on military leave, sick leave or other bona fide leave of
absence if the period of the leave does not exceed six (6) months or, if longer,
the Executive Officer’s right to reemployment with the Company is provided
either by statute or contract. If the period of leave exceeds six (6) months and
the Executive Officer’s right to reemployment is not provided either by statute
or contract, the Executive Officer shall be deemed to have a Separation from
Service on the first day immediately following such six (6) month period. A
termination of employment will be deemed to occur if, based on the facts and
circumstances, the Executive Officer and the Company reasonably anticipate that
no further services would be performed by the Executive Officer (whether as an
employee or an independent contractor) after the termination date or that the
level of the Executive Officer’s services would permanently decrease to no more
than 20% of the average level of bona fide services performed by the Executive
Officer (whether as an employee or an independent contractor) over the
immediately preceding 36-month period (or the period of time that the Executive
Officer performed services for the Company, if less than 36 months). Such
determination shall be made in accordance with Code Section 409A and the
regulations, notices and other guidance of general applicability issued
thereunder.


J.    Severance Period means the period of time set forth in Exhibit A.


K.    Salary Continuation Benefits means:


(a)    In the case of (i) an involuntary termination by the Company without
Cause, or (ii) termination of employment due to a Reduction-in-Force that, in
either case, does not occur within 24 months following the effective date of a
Change of Control, the continued payment during the Severance Period of the
Executive Officer’s Base Salary.


(b)    In the case of (i) an involuntary termination by the Company without
Cause, (ii) Executive’s resignation for Good Reason, or (iii) termination of
employment due to a Reduction-in-Force that, in any case, occurs within 24
months following the effective date of a Change of Control, the payment during
the Severance Period of the Executive Officer’s Base Salary, but increased to an
amount equal to the sum of (i) Executive Officer’s Base Salary and (ii) the
target bonus amount that Executive Officer was eligible to earn for the fiscal
year in which termination occurs under the Company’s cash bonus plan assuming
100% achievement against the Company’s budgets.
 


4



--------------------------------------------------------------------------------




IV.    Amount of Payment.


An Executive Officer who is eligible for severance benefits under this Plan
shall receive Salary Continuation Benefits until the earlier of (i) the end of
the Executive Officer’s Severance Period, or (ii) the date the Executive Officer
fails to comply with the provisions of any employment or other written agreement
in effect between the Executive Officer and the Company that contains
non-competition, confidentiality and/or non-solicitation provisions. The
Executive Officer’s Salary Continuation Benefit shall be payable in accordance
with the Company’s regular payroll practice on the regularly scheduled paydays
on which the Executive Officer would have otherwise been paid during the
Severance Period if a termination of employment had not occurred.


V.    Time of Payment


Salary Continuation Benefits shall commence on the next regularly scheduled
payday coinciding with or immediately following the 60th day after the
termination of the Executive Officer’s employment, provided that the Executive
Officer has executed and submitted a release of claims in a form supplied by and
reasonably satisfactory to the Company and (i) the statutory rescission periods
during which the Executive Officer is entitled to revoke such release have
expired on or before that 60th day, and (ii) the Executive Officer has not in
fact revoked such release of claims by that 60th day.


Notwithstanding the foregoing, if the Executive Officer is a “specified
employee” as defined in Code Section 409A and the regulations, notices and other
guidance of general applicability issued thereunder, then to the extent any
amount payable pursuant to this Article V is subject to and not otherwise exempt
from the requirements of Code Section 409A, no payment of such amount shall be
made before the first day of the seventh (7th) month period immediately
following the date on which the Executive Officer experiences a Separation from
Service, or if earlier, on the date of the Executive Officer’s death. Each
amount that is paid to an Executive Officer pursuant to this Article V shall be
treated as a separate payment for purposes of Section 409A of the Code.


VI.    Effect on Other Benefits.


In addition to Salary Continuation Benefits, an Executive Officer who is
eligible for severance benefits under this Plan shall receive payment for a pro
rata portion of any performance bonus for which the performance period has not
expired prior to his or her termination of employment, with such pro rata
portion based on that portion of the performance period during which the
Executive Officer was employed. Such pro rata bonus shall be determined after
the end of the performance period, and shall be paid at the same time and in the
same manner as provided under the Company’s bonus plan.


The Executive Officer will be paid for any accrued and unused vacation in
accordance with the Company’s regular vacation policy, and this Plan does not
affect payments made under that policy.


The Executive Officer will have the right to continue his or her medical, dental
and/or life insurance benefits to the extent required by applicable federal or
state law. If the Executive Officer timely


5



--------------------------------------------------------------------------------




elects to continue such coverage, the Company will pay its ordinary share of the
premiums for such coverage during the Severance Period, provided that the
Executive Officer timely pays his or her share of the premiums, if any. If
continuation of such coverage remains available after under applicable federal
or state law after the Severance Period, the Executive Officer will be required
to timely pay the full cost of the premiums for such coverage.


Upon the Executive Officer’s involuntary termination by the Company without
Cause or termination of employment due to a Reduction-in-Force, the Compensation
Committee or Board of Directors (as applicable) shall take any action that may
be required under the terms of the Company’s Equity Incentive Plans to (i)
accelerate the vesting of that portion of any outstanding stock options,
restricted stock awards, restricted stock unit awards or other equity awards
previously granted to the Executive Officer that would have vested within the
12-month period immediately following the Executive Officer’s termination of
employment, (ii) permit any outstanding stock options to remain exercisable for
180 days following the Executive Officer’s termination of employment, and (iii)
provide that, if the Executive Officer breaches any noncompetition,
nondisparagement or nonsolicitation provisions of any employment or other
written agreement in effect between the Executive Officer and the Company, the
Executive Officer shall immediately forfeit any and all rights in any
outstanding equity awards and shall immediately forfeit any shares of the
Company’s Common Stock that the Executive Officer previously received under such
equity awards. Notwithstanding the foregoing, if any such equity awards are
intended to be qualified performance-based awards under Code Section 162(m), the
vesting of such awards shall be accelerated only if and to the extent permitted
by Code Section 162(m) and the regulations issued thereunder.


All other Company-provided benefits (for example, any other paid leave,
disability insurance coverage, etc.) will end on the Executive Officer’s
termination date.


VII.     Right to Terminate.


The Company reserves the right to change this Plan at any time to any extent and
in any manner that it may deem advisable. While the Company expects this Plan to
continue, the Company further reserves the right to terminate the Plan at any
time. Further, the Company specifically reserves the right to amend this Plan
without any Executive Officer’s consent to the extent necessary or desirable to
comply with the requirements of Section 409A of the Code and the regulations,
notices and other guidance of general application issued thereunder, and with
any other applicable federal or state law. Notwithstanding the foregoing, the
Company shall not amend or terminate this Plan in any manner that diminishes the
benefits paid hereunder: (i) within 24 months after a Change of Control, (ii) if
such amendment or termination was requested by a party (other than the Board of
Directors of the Company) that had previously taken other steps reasonably
calculated to result in a Change of Control and that ultimately results in a
Change of Control, or (iii) if such amendment or termination arose in connection
with or in anticipation of a Change of Control that ultimately occurs.




6



--------------------------------------------------------------------------------




VIII.     General Plan Provisions


A.    Withholding. The Company shall be entitled to deduct from all payments or
benefits provided for under this Plan any federal, state or local income and
employment taxes required by law to be withheld with respect to such payments or
benefits.


B.    No Employment Rights. Participation in the Plan does not give an Executive
Officer any rights to continuing employment with the Company.


C.    Successors and Assigns. An Executive Officer’s rights under this Plan
shall inure to the benefit of and shall be enforceable by the Executive Officer,
his or her heirs and the personal representative of his or her estate. Except as
otherwise provided, this Plan shall be binding upon and inure to the benefit of
the Company and its successors and assigns. The Company shall not be a party to
any Change of Control unless and until its obligations under the Plan are
expressly assumed by any successor or successors or are otherwise continued as
required by Section VII.


D.    Notices. Notices and all other communications required under the Plan
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by United States certified or registered mail, return receipt
requested, postage prepaid. Any such notice or other communication provided to
the Company shall be sent to the address of the Agent for Service of Legal
Process set forth below, or to such other address as the Company may have
furnished in writing. Any such notice or other communication provided to an
Executive Officer shall be addressed to the last-known address that the Company
has on file for such Executive Officer.


E.    No Assignments. Benefits under the Plan cannot be assigned, transferred or
sold to anyone else. Benefits also cannot be used as collateral for loans or
pledged in payment of debts, contracts or any other liability.


F.    Superseding Effect. This Plan replaces any and all severance pay plans,
policies or practices, written or unwritten, that the Company may have had in
effect for its Executive Officers from time to time prior to the Effective Date,
including the Executive Officer Severance Plan dated June 28, 2010, as amended.
Notwithstanding the foregoing, nothing in this Plan shall adversely affect the
rights an Executive Officer may have to severance payments under any employment
or other written agreement executed by and between the Company and the Executive
Officer (hereinafter referred to as a “Severance Agreement”); provided, however,
that in the event the Executive Officer is entitled to and is receiving
severance benefits under his Severance Agreement, the Executive Officer shall
receive the severance benefits under his Severance Agreement first, and then
shall be eligible for benefits under this Plan, but only to the extent such
benefits are not duplicative of the benefits previously paid pursuant to such
Severance Agreement, with the maximum severance benefits payable to such
Eligible Officer under both the Plan and the Severance Agreement equal to the
maximum aggregate benefit payable to the Executive Officer under the Severance
Agreement or this Plan, whichever is greater.




7



--------------------------------------------------------------------------------




G.    Governing Law. To the extent not preempted by ERISA, the validity,
interpretation, construction and performance of the Plan shall in all respects
be governed by the laws of Minnesota, without reference to principles of
conflict of law.


H.    Code Section 409A. It is intended that any amounts payable under the Plan
will be exempt from or comply with the applicable requirements, if any, of Code
Section 409A and the notices, regulations and other guidance of general
applicability issued thereunder, and the Company will interpret the Plan in a
manner that will preclude the imposition of additional taxes and interest under
Code Section 409A. Any payments under the Plan that may be excluded from Code
Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral will be so excluded to the maximum extent
possible.


IX.    Additional Information Regarding This Plan


Plan Sponsor/Plan Administrator
Cardiovascular Systems, Inc.
1225 Old Highway 8 NW
St. Paul, MN 55112
(651) 259-1600


Employer Identification Number
41-1698056


Plan Number
502
Plan Year
July 1 through June 30


Type of Plan
Welfare benefit plan providing severance benefits to certain officers


Type of Administration
The Plan is administered by the Plan Administrator


Claims Administrator
Cardiovascular Systems, Inc.


Agent for Service of Legal Process
Cardiovascular Systems, Inc.


Funding
The Plan is funded through the general assets of the Company


Administrator Discretion
The Plan Administrator has discretionary authority to interpret, apply and
enforce all provisions of the Plan, for example: determining an Executive
Officer’s eligibility to participate in the Plan, an Executive Officer’s base
pay, whether an Executive Officer is entitled to severance pay and the amount of
any such payment.









8



--------------------------------------------------------------------------------




X.
Claims Procedures



If an Executive Officer does not agree with the way his or her claim for
benefits has been handled, the Executive Officer may object in writing during
the 30-day period after the date payment of benefits is to begin, or would begin
if any benefits were payable. The Executive Officer’s authorized representative
may also object on the Executive Officer’s behalf, subject to any documentation
required by the Company to verify that such representative has that authority.


The Company must respond to the Executive Officer’s written objection. That
response must be in writing and must be provided to the Executive Officer during
the 90-day period following the Company’s receipt of the written objection.
However, if special circumstances require an extension of the time period for
the Company to make a decision, the Company will, within the initial 90-day
period, notify the Executive Officer of those circumstances and the date by
which the Company expects to make its decision. In no event will the Company
have longer than 180 days from the receipt of the Executive Officer’s written
objection to make its decision. The Company will issue a written explanation of
its decision, which must:


•
State the reason(s) why the Executive Officer’s claim for benefits was denied;



•
Specifically refer to any Plan provisions that formed the basis for the
Company’s decision;



•
Describe any additional material or information necessary for the Executive
Officer to perfect his or her claim and why that material or information is
necessary; and



•
Describe the procedures the Executive Officer must follow to have his or her
claim reviewed further, including the Executive Officer’s right to bring a civil
action under ERISA in the event of an adverse decision.



If an Executive Officer disagrees with the Company’s decision, the Executive
Officer may request an appeal by filing a written application for review with
the Company within the 60-day period following the Executive Officer’s receipt
of the notice of denial of his or her original claim. The Executive Officer will
be entitled to review any applicable documents or other records, to request
copies of such documents or other records without charge, and to submit written
comments, documents or other materials relating to his or her claim for
benefits. The Company must provide the Executive Officer with a decision on his
or her appeal within 60 days following receipt of the Executive Officer’s
written request. However, if special circumstances require an extension of the
time period for the Company to make a decision, the Company will, within the
initial 60-day period, notify the Executive Officer of those circumstances and
the date by which the Company expects to make its decision. In no event will the
Company have longer than 120 days to make its decision. The Company will issue a
written explanation of its decision, which will be considered final. That
explanation must:


•
State the reason(s) why the Executive Officer’s claim for benefits was denied;



9



--------------------------------------------------------------------------------






•
Specifically refer to any Plan provisions that formed the basis for the
Company’s decision;



•
Inform the Executive Officer that he or she may have reasonable access to all
documents, records and other materials relevant to his or her claim, and may
request copies at no charge; and



•
Inform the Executive Officer of his or her right to bring a civil action under
ERISA.



If an Executive Officer does not give proper notice or otherwise follow the
rules for filing and reviewing claims under the Plan, the Executive Officer
and/or the Executive Officer’s beneficiary may not be able to take further legal
action, including arbitration, to contest any decision made under the Plan with
respect to the Executive Officer’s benefits.


XI.    ERISA Rights


Federal law requires the Company to provide to employees a “Statement of ERISA
Rights” set forth in federal regulations. That statement, which follows,
describes some of the Executive Officers’ rights under federal law with respect
to the Plan.


As a participant in the Plan, Executive Officers are entitled to certain rights
and protections under the Employee Retirement Income Security Act of 1974
(“ERISA”). ERISA provides that all Plan participants shall be entitled to:


Receive Information About Your Plan and Benefits


(a)
Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing this Plan,
including insurance contracts and collective bargaining agreements, if any,
filed by the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration.



(b)
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of this Plan, including insurance contracts and
collective bargaining agreements, if any, and updated summary plan description.
The Administrator may make a reasonable charge for the copies.



(c)
Receive a summary of the Plan’s annual financial report. The Plan Administrator
is required by law to furnish each participant with a copy of this summary
annual report.



10



--------------------------------------------------------------------------------




Prudent Actions by Plan Fiduciaries


In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other plan participants and
beneficiaries. No one, including the Company or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
benefit or exercising your rights under ERISA.


Enforce Your Rights


If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.


Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of documents and do not receive them within 30
days, you may file suit in a federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator. If you have a claim for
benefits that is denied or ignored, in whole or in part, you may file suit in a
state or federal court. If it should happen that Plan fiduciaries do not
administer the Plan in accordance with its terms, or if you are discriminated
against for asserting your rights, you may seek assistance from the U.S.
Department of Labor, or you may file suit in a federal court. The court will
decide who should pay court costs and legal fees. If you are successful, the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees; for example, if it
finds your claim is frivolous.


Assistance with Your Questions


If you have any questions about this Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.






11



--------------------------------------------------------------------------------




EXHIBIT A




Executive
Severance Period


Chief Executive Officer
24 months


Chief Financial Officer/Chief Operating Officer


18 months
Senior Vice Presidents/Executive Vice Presidents


15 months
Vice Presidents, Other Corporate Officers and Section 16 Officers, and Other
Employees Designated by the Compensation Committee
12 months
 
 
 
 





12

